Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 11-21 are pending and presented for this examination.   Claim 11 is amended.
Status of Previous Rejections
All art rejections are withdrawn from previous office action of 11/10/2020 in view of amendment of claim 11.
112 2nd paragraph rejections for claims 11-21 are withdrawn in view of amendment of claim 11.
ODP rejection over 16/402,698 and 14/777,889 are maintained in view of disapproval of TD filed on 05/06/2021.
A new ground of art rejection is made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 11-12, 15-16 and 17-19 are rejected under 35 U.S.C. 102(a)(1) /102(a)(2)as being anticipated by Larsson (US 2010/0054982) and evidenced by Nishio (JP2002349575A).
As for claim 11,  Larsson discloses a manufacturing of components such as sintered bearing by preparing a powder having tin (i.e. instant claimed low melting point metal powder) and copper diffusion-bonded to the particles of an iron or iron based powder (Claim 1), hence a partially diffusion-alloy powder having a Fe-Cu alloy formed at a part where the copper powder is diffused in the iron powder as required by instant claim 11 amendment is expected. Then compacting the partially diffusion-alloy powder at a pressure of 200-600 MPa thereby forming a powder compact.  Hence, instant claimed molding step is expected. (Claim 7) Then sintering the powder compact at 800-830 oC  (paragraph [0038]), hence meeting instant amended sintering temperature <=900 oC.  Graphite is used as solid lubricant powder before compacting. (Claim 8) 
Larsson further discloses particles diffusion bonded to the iron or iron based particles have average particle size 1-10 micron (Claim 18) while iron or iron based particles have particle size below 250 microns and amount of particles smaller than 45 micron is less than 20%.  Hence, instant claimed wherein the copper powder has an average grain size smaller than that of the iron powder is expected.
Nishio further evidences in Figure 5 that a sintered bearing 103 having an inner periphery and a bearing surface that forms a bearing gap between the bearing surface and a shaft 102 to be supported as required by instant claim is expected.

	In view of Larsson disclose similar process of making with all required steps and raw rematerial compositions and average grain size, instant claimed radial crushing strength>=300 MPa is highly expected absent evidence of the contrary.
When a claimed process along with its resultant product reasonably appears to be substantially the same as, or an obvious variant of, a product disclosed by the prior art, the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
As for claim 12, Reference 3 (paragraph [0056]) discloses cuprous oxide powder has particle size distribution of 15.2 microns.  Since the nominal content of bronze (90% Cur and 10%Sn) is 20%, Cu% in the diffusion alloyed powder is expected to be 18%.
As for claims 15-16, they are rejected for the same reason set forth in rejection of radial crushing strength as required by instant claim 1.
	As for claim 17, since the process for preparing a powder having tin (i.e. instant claimed low melting point metal powder) and copper diffusion-bonded to the particles of an iron or iron based powder is conducted in a reducing atmosphere  (paragraph [0014]), instant claimed iron power being a reduced iron powder is expected.
	As for claim 18, it is rejected for the same reason set forth in rejection of radial crushing strength as required by instant claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsson.
As for claim 13, Larsson’s below 250 micron as particles size of iron powder having partially diffusion of Cu and Sn overlaps instant claimed <=145 mesh (i.e. <=106 micron).

Broad range of Cu, Sn and graphite overlaps instant claimed mass% ranges. (Claims 1-6)
Claims 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larsson in view of admitted prior art.
As for claims 20-21, Larsson discloses the sintered bearing used in fractional horse power motor application (paragraph [0003]) but does not discloses use of sintered in vibration motors.
Applicant’s admitted prior art (instant PGPUB paragraph [0009]) discloses sintered bearing for a vibration motor is well known in the art.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply sintered bearing of Larsson in various motor application including well known vibration motors with expected success.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Larsson in view of JP’480 (JP 2003096480).
As for claim 19, Larsson does not discloses used of impregnated with lubricating oil.
JP'480 discloses a lubricating grease composition having 10-200 mm2/s kinematic viscosity at 40 C and used in sintered bearing in a wide range of temperatures under sever condition such as high load or high speed.
Thus, it would have been obvious to one skill in the art, at the time the invention is made to use a lubricating oil with kinematic viscosity of 10-200 mm2/s as disclosed by JP'680, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman,11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 10,907,685.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claim a process of manufacturing a sintered bearing by sinter mixture of iron, copper, a low melting point metal powder in which a plurality of grains of copper powder are partially diffused in an iron powder.
Claims 11-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 10,536,048 in view of Larsson.

Difference between instant application and US’048 is that US’048 does not discloses instant claimed molding, sintering step.
Larsson discloses a sintering bearing comprising molding a raw material comprising the partially diffusion alloyed powder and sintering the molded raw material powder is well known in the art.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply well known molding and sintering steps of Larsson in the production of sintered bearing of US’048 with expected success.

Response to Argument
In response to argument on 05/06/2021 that none of previously cited art discloses instant claimed amendment of sintering less than or equal to 900 oC, argument is moot since all previously cited art rejections are withdrawn in view of amendment of claim 11.  Newly cited Larsson expressly discloses sintering at 800-830 oC. (paragraph [0038])
disapproved on 05/06/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNY R WU/Primary Examiner, Art Unit 1733